Exhibit 10.5

Pledge Release Agreement

This PLEDGE RELEASE AGREEMENT (this “Agreement”), dated as of October 6, 2006,
is entered into by and among TMI COMMUNICATIONS DELAWARE, LIMITED PARTNERSHIP, a
limited partnership organized under the laws of the State of Delaware
(“Pledgor”), and the parties listed on Schedule 1 attached hereto (each
individually, together with its successors and assigns, a “Secured Party” and
collectively, the “Secured Parties”) and MOBILE SATELLITE VENTURES LP, a limited
partnership organized under the laws of the State of Delaware, in its capacity
as security agent on behalf of itself and the other Secured Parties (the
“Security Agent”). Unless otherwise defined herein, all capitalized terms used
herein shall have the same meaning as in the Pledge Agreement (as hereinafter
defined).

WHEREAS, the Pledgor, TMI Communications and Company, Limited Partnership, the
Secured Parties and the Security Agent entered into a Pledge and Guarantee
Agreement dated as of November 26, 2001, as amended (the “Pledge Agreement”);
and

WHEREAS, the parties to this Agreement desire to terminate the Pledge Agreement
and release all of the Collateral thereunder.

NOW THEREFORE in accordance with Section 16 of the Pledge Agreement and in
consideration of the agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the undersigned, the parties to this Agreement hereby agree as follows:

Section 1. Termination of Pledge Agreement and Related Matters.

(a) The Pledge Agreement is hereby terminated and the Secured Parties and the
Security Agent hereby relinquish all of their rights thereunder, including
without limitation all of their rights in the Collateral and all of their rights
under the Guarantee.

(b) The Secured Parties and the Security Agent shall return promptly after the
date hereof, to Pledgor, all of the securities and other property that
immediately prior to effectiveness of this Agreement had constituted the
Collateral, including without limitation certificates representing the Current
LP Units and Current Shares registered in the name of Pledgor.

(c) The Security Agent shall, no later than one week after the date hereof,
cause UCC termination statements reflecting termination of the Pledge Agreement
and release of the Collateral, in form and substance reasonably satisfactory to
Pledgor, to be filed in all jurisdictions where UCC financing statements
relating to the Collateral had been filed (and shall, at the request of Pledgor,
promptly file such certificates or documents under the laws of Canada or any of
its Provinces as may in Pledgor’s judgement be necessary to reflect such
termination and release).

(d) Each of the parties to this Agreement hereby release the other parties from
any and all claims of any nature that it may have had under the Pledge
Agreement.

Section 2. Further Action. Each party to this Agreement shall execute and
deliver such further releases, instruments, agreements and writings and do and
perform, and cause to be done and



--------------------------------------------------------------------------------

performed, such further acts and things as any party shall reasonably request in
order to give full effect to this Agreement.

Section 3. Governing Law. This Agreement shall be governed in all respects by
the law of the State of New York as such law is applied to agreements between
New York residents entered into and performed entirely in the State of New York,
without regard to the conflict of laws provisions thereof.

Section 4. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall he effective as delivery of
a manually executed counterpart of this Agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
or has caused this Agreement to be duly executed on its behalf, as of the day
and year first above written.

 

TMI COMMUNICATIONS DELAWARE, LIMITED PARTNERSHIP By:  

3924505 CANADA INC.,

 

its General Partner

By:  

/s/ L. Scott Thomson

Name:  

Scott Thomson

Title:

 

President and Secretary

 

SECURED PARTIES:

MOTIENT VENTURES HOLDING INC.

By:  

/s/ Jeffrey W. Epstein

Name:

 

Jeffrey W. Epstein

Title:

 

Secretary

MSV INVESTORS LLC By:  

MSV INVESTORS HOLDINGS, INC.,

 

its Managing Member

By:  

/s/ Robert Lewis

Name:  

Robert Lewis

Title:

 

Senior Vice President and General Counsel

MOBILE SATELLITE VENTURES LP By:   MOBILE SATELLITE VENTURES GP INC., its
General Partner By:  

/s/ Randy Segal

Name:  

Randy Segal

Title:

 

Senior Vice President and General Counsel

[Signature Page to Pledge Termination Agreement]



--------------------------------------------------------------------------------

Schedule I

Secured Parties

Motient Ventures Holding Inc.

MSV Investors, LLC

Mobile Satellite Ventures LP

Columbia Space (QP), Inc.

Columbia Space (AI), Inc.

Columbia Space Partners, Inc.

Spectrum Space Equity Investors IV, Inc.

Spectrum Space IV Parallel, Inc.

Spectrum Space IV Managers, Inc.